Citation Nr: 1825340	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left eye disorder, to include as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by a Department of Veterans Affairs (VA) Regional Office.

In November 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.  The Board further notes that, subsequent to the November 2017 hearing, additional evidence consisting of service personnel records and VA treatment records was associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand as the AOJ will have an opportunity to consider the entirety of the record in the readjudication of his claim.

The Board notes that the Veteran has not asserted that his left eye disorder is proximately due to a service-connected disability, namely, diabetes mellitus II.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims held that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought for the disability.  Here, VA treatment records are unclear as to whether the Veteran has diabetic retinopathy, and therefore, his claim has been expanded to include the theory of secondary service connection, and the issue has been recharacterized as such on the title page.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim on appeal so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that he has a current a left eye disorder due to an in-service incident.  Specifically, he reports that a piece of metal flew into his left eye while he was welding that caused pain and intermittent loss of vision.  Further, as noted in the Introduction, he is service-connected for diabetes mellitus II, which has known ocular complications, to include retinopathy. 

The Veteran's service treatment records show that, in August 1967, he complained of loss of vision with blackouts and attacks of complete blindness for the prior three to five months.  Examination was within normal limits and no diagnosis was provided; however, additional records reflect that the cause was suspected to be psychological in nature.  Furthermore, at his November 2017 Board hearing, the Veteran reported that, while he was welding a piece of stainless steel while serving in Vietnam, a piece flew out and hit him in the eye.  He indicated he was hospitalized for three days.  In support of such contention, he submitted a letter he sent to his now-spouse in January 1968 in which he reported that he burnt his eyes welding and was hospitalized for three days.  In this regard, the Board observes that the postmark is not clear from the photocopied envelope on file, but the Veteran's spouse indicated that it read January 1968 at the November 2017 hearing.

Further, post-service VA treatment records reflect a history of metal/stainless steel in the eye in April 2010, pterygium since 1967 secondary to trauma with steel while in Vietnam in December 2012, and herpes simplex epithelial keratitis in February 2013.  Additionally, as noted in the Introduction, it is unclear whether the Veteran has diabetic retinopathy.  As a result, the Board finds that remand for VA examination is warranted in order to ascertain whether any current left eye disorder is etiologically related to the Veteran's military service, to include his complaints regarding a loss of vision/blindness with blackouts or steel in the eye, or is caused or aggravated by his diabetes mellitus II.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current left eye disorder.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Identify all current left eye disorders that have been present at any time pertinent to the Veteran's December 2012, even if such has since resolved.  The examiner should specifically indicate whether the Veteran has diabetic retinopathy. 

(B)  For each currently diagnosed left eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service complaints of loss of vision/blindness in connection with blackouts in August 1967 and/or his reported injury when a piece of metal flew into his left eye while he was welding in January 1968.

(C)  For each currently diagnosed left eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused or aggravated by his diabetes mellitus II.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

